internal_revenue_service number release date index number ------------------------------------------------ -------------------------------------- ----------------------------------- in re ---------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-160797-05 date date legend grantor wife daughter trust a_trust trust trust date date date grandson grandson --------------------------- ------------------------------------ -------------------------------------------------------------- ---------------------------------------------------- --------------------------- ----------------------------------------- -------------------------------------- ----------------------------------------- -------------------------------- ----------------------------------------- ----------------------------- -------------------------- ----------------- --------------------- ---------------------------------------------------------- ------------------------------------------------- --- grandson -------------------------------------------------- plr-160797-05 state state statute court --------------- -------------------------------------------------------------------- ------------------------------------------------------- -------------------------------------------------------------------- ----------------------------------- dear ----------------- this is in response to your date letter and other correspondence the facts submitted and representations made are as follows requesting rulings concerning the income gift estate and generation-skipping_transfer gst tax consequences of the proposed division of trust a grantor established an irrevocable_trust trust a on date prior to date the original co-trustees of trust a were grantor’s daughter daughter and daughter’s husband article ii paragraph of trust a provides that during the lifetime of grantor’s wife wife the trustees are to pay to wife so much of the net_income of the trust but in no event to exceed percent of such income annually or more frequently as the trustees determine to be required for her health support and maintenance taking into consideration her present station in life under article ii paragraph during the lifetime of daughter after making the distributions to wife described above the trustees are to distribute all or so much of the remaining net_income annually or more frequently to or for the benefit of daughter at intervals convenient to her as she requests of the trustees in addition the trustees may pay to daughter or for her benefit so much of the remaining net_income which is not requested by daughter as the trustees deem to be required for her health support education and maintenance all income not so distributed is to be accumulated and added to corpus on an annual basis and after the end of the trust’s fiscal_year shall no longer be subject_to daughter’s general power to appoint income to her or for her benefit in addition during the life of daughter the trustees are to pay to or for the benefit of daughter and her descendants from time to time from the corpus of the trust such amounts as the trustees deem to be required for their support health education and maintenance taking into consideration their stations in life article ii paragraph provides that upon the death of daughter the trustees are to distribute the trust to or in trust for the benefit of such persons among daughter’s descendants as she appoints pursuant to the exercise of a testamentary_power_of_appointment to the extent that daughter does not effectively exercise her power of plr-160797-05 appointment upon her death the trustees are to divide the trust property into separate trusts equal in value one for each living child of daughter and one for the then living descendants collectively of each deceased child of daughter per stirpes under article ii paragraph a i each trust set_aside for the benefit of a child of daughter shall be subject_to the payment of income to wife as set forth in article ii paragraph above if wife survives daughter such payments shall be made on a pro_rata basis from each trust established for a child of daughter article ii paragraph a i further provides that the trustees of each trust set_aside for the benefit of a child of daughter may use for the child’s benefit so much of the remaining income of his trust as the trustees determine to be required in addition to the child’s other income from all sources known to the trustees for the child’s reasonable support maintenance health education or other benefit until the child reaches age any excess income is to be added to principal when the child reaches age the trustees shall pay to the child percent of the remaining net_income of the child’s trust and when the child reaches age the trustees are to pay the child percent of the remaining net_income of his trust at least quarter-annually under article ii paragraph a iii whenever the trustees determine that the income of any child of daughter from all sources known to the trustees is not sufficient for the child’s support education health maintenance and happiness and that of the child’s immediate_family other than the trustee the trustees may pay to the child or use for the child’s benefit so much of the principal or current income not required to be distributed under article ii paragraph a i as the trustees determine to be required for those purposes article ii paragraph b provides that each trust set_aside for the benefit of a child of daughter will terminate when the child reaches age at which time the trustees will distribute the trust as then constituted to the child under article ii paragraph d however if wife is still living the principal of the trust shall remain in trust until her death upon wife’s death if the child is still living the trust is to terminate and the corpus is to be distributed to the child under article ii paragraph c if a child of daughter survives wife but dies before reaching age the trustees shall distribute the trust as then constituted to or in trust pursuant to the child’s exercise of a testamentary power to appoint the corpus among the child’s descendants to the extent that the child does not effectively exercise the power_of_appointment upon the child’s death the trustees are to distribute the trust to the child’s then living descendants per stirpes except that the share of any beneficiary in default of appointment for whose primary benefit another trust is then held under trust a shall be added to the other trust plr-160797-05 under article iii paragraph if any beneficiary to whom the trustees are directed to distribute any share of trust principal is under the age of and if no other trust is to be held under the provisions of trust a for that beneficiary’s interest the beneficiary’s share shall vest in interest in him her indefeasibly but the trustees may in their discretion continue to hold it as a separate trust until the beneficiary reaches age in the meantime the trustees may use for his her benefit so much of the income or principal as the trustees determine to be required in addition to his her other income from all sources known to the trustees for his her reasonable support comfort and education adding any excess income to principal at the discretion of the trustees under article iii paragraph no interest in trust a shall be transferable or assignable by any beneficiary or be subject during his life to the claims of his creditors further under article iii paragraph notwithstanding anything to the contrary the trusts created under trust a must terminate not later than years after the death of the last survivor of the grantor’s descendants living on the date of the execution of trust a daughter’s husband died on date in response to a petition by daughter on under article v paragraph if daughter dies resigns or refuses or is unable to act as co-trustee daughter’s husband shall serve as sole trustee and while serving as sole trustee may appoint a successor trustee which shall be a corporation authorized to administer trusts if daughter’s husband dies resigns or refuses or is unable to act as co-trustee daughter shall appoint a successor co-trustee which shall be a corporation authorized to administer trusts further the corporate co-trustee serving with daughter shall become the sole trustee upon daughter’s death resignation refusal or incapacity to act as co-trustee article v paragraph provides that whenever the trustees consider it advantageous to the beneficiary of any trust the trustees may transfer the situs of any trust date court issued a decree reforming article v paragraph authorizing daughter to appoint daughter’s children grandsons to serve concurrently with her as co- trustees of trust a grandsons are serving as trustees of trust a the trustees and the beneficiaries desire to divide trust a into three trusts trusts for the benefit of daughter and grandsons respectively and their descendants following the division of trust a each of trusts will be governed by trust agreements that essentially mirror the terms of trust a and are identical except that each trust will be established for the benefit of daughter a grandson and that grandson’s descendants interest of wife who is deceased as under the terms of trust a the trustees of each new trust are to distribute all or so much of the income annually or more frequently to at the present time grantor and wife are deceased daughter and her sons article ii paragraph of each new trust agreement eliminates the income to the extent that daughter does not effectively exercise her power of under article ii paragraph of trusts daughter will possess a testamentary plr-160797-05 or for the benefit of daughter at intervals convenient to her as she requests of the trustees in addition the trustees may pay to daughter or for her benefit so much of the remaining net_income which is not requested by daughter as the trustees deem to be required for her health support education and maintenance all income not so distributed is to be accumulated and added to corpus on an annual basis and after the end of each trust’s fiscal_year shall no longer be subject_to daughter’s withdrawal power the trustees will also have the power to pay corpus during the lifetime of daughter to or for the benefit of daughter the grandson for whom the trust is established and that grandson’s descendants for their support health education and maintenance limited power to appoint the corpus of each respective trust to or for the benefit of the grandson for whom the trust is established and his descendants appointment and if the named grandson is then deceased with descendants surviving upon daughter’s death the trustees of the deceased grandson’s trust are to distribute the trust to the then living descendants of the named grandson per stripes to the extent that daughter does not effectively exercise her power_of_appointment and if the named grandson is then deceased without descendants surviving upon daughter’s death the trustees of the deceased grandson’s trust are to distribute the trust to grantor’s living descendants per stirpes except that the share of any beneficiary in default of appointment for whose primary benefit another similar trust is then held under either of the other grandsons’ trusts is to be held and distributed as if it had been an original part of the other trust to the extent that daughter does not effectively exercise her power_of_appointment and if the named grandsons are then living the new trust agreements provide that upon the death of daughter each trust is to be held and disposed of as provided in article ii paragraph sec_2 and b of trust a that if a named grandson should die before the age of the trustee is to distribute his trust as then constituted to or in trust for the benefit of such person or persons among his descendants upon such conditions and estates with such powers and in such manner and at such times as he appoints and directs by will specifically referring to this power_of_appointment to the extent that he does not effectively exercise his power_of_appointment upon his death the trustee is to distribute his trust to his then living descendants per stirpes article ii paragraph of the new trust agreements provides in relevant part that if there are any later born or adopted children of daughter a_trust will be created for their benefit article ii paragraph c of the new trust agreements provides in relevant part article v of the new trust agreements provides that daughter and grandson will plr-160797-05 serve as the original trustees of trust daughter and grandson will serve as the original trustees of trust and daughter and grandson will serve as the original trustees of trust should daughter or grandson be unable or unwilling to serve as a trustee of trust grandson sec_2 and shall together fill the position of the departing trustee and serve concurrently with the remaining trustee should daughter or grandson be unable or unwilling to serve as a trustee of trust grandson sec_1 and shall together fill the position of the departing trustee and serve concurrently with the remaining trustee should daughter or grandson be unable or unwilling to serve as a trustee of trust grandson sec_1 and shall together fill the position of the departing trustee and serve concurrently with the remaining trustee in addition at such time as a descendant of a grandson reaches age he or she shall be consulted by the then serving trustees of that grandson’s trust as an advisor on all trust matters and upon reaching age he or she shall serve as a trustee concurrently with the then serving trustees in making decisions and in taking actions the trustees shall be governed by a majority vote if there are only two trustees serving any decisions or actions must be by unanimous consent been made to trust a on or after date the trustees of trust a represent that no actual or constructive additions have you have requested the following rulings the proposed division of trust a into trusts will not cause the interest of any beneficiary of trust a or of trusts or of any successor trust to be includible in such beneficiary’s gross_estate under sec_2033 of the internal_revenue_code the proposed division of trust a into trusts will not cause the interest of any beneficiary of trust a or of trusts or of any successor trust to be includible in such beneficiary’s gross_estate under sec_2036 sec_2037 or sec_2038 the proposed division of trust a into trusts will not cause the interest of any beneficiary of trust a or of trusts or of any successor trust to be includible in such beneficiary’s gross_estate under sec_2041 except that the net_income of trusts over which daughter has a general_power_of_appointment in the year of her death will be included in daughter’s gross_estate and to the extent that the annual lapse of daughter’s general_power_of_appointment over the net_income of trust a and trusts exceeded the greater of dollar_figure or of the aggregate value of trusts’ income the lapse will cause the amount exceeding dollar_figure or of the aggregate value of the income to be included in daughter’s gross_estate plr-160797-05 the proposed division of trust a into trusts will not cause daughter to have made a taxable gift under chapter after the proposed division of trust a into trusts trust a and trusts and any successor trust will be treated as exempt from the gst tax under sec_2601 and no actual or constructive_addition to such trusts will result from the proposed division transfers from trust a to trusts pursuant to the proposed division of trust a into trusts and distributions from trusts and from any successor trust to their beneficiaries will not be generation-skipping transfers and will not be subject_to the gst tax under sec_2601 the proposed division of trust a into trusts will not cause trust a trusts or any of their beneficiaries to recognize gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the tax basis of trusts in each property received from trust a in the proposed division of trust a into trusts will be the same as the tax basis of trust a in such property pursuant to sec_1223 the holding_period of trusts in each asset distributed to it from trust a in the proposed division will be the same as trust a’s holding_period of the assets prior to their distribution in the present case during her lifetime daughter will possess the right to sec_2033 provides that the value of the gross_estate includes the value of all law and analysis ruling property to the extent of the interest therein of the decedent at the time of his death withdraw the entire income of the trusts each year additionally during daughter’s lifetime daughter and the grandson for whom the trust is established will have the discretionary authority as co-trustees to distribute corpus to themselves and the grandson’s descendants for support health education and maintenance daughter will have a testamentary limited power to appoint the corpus of trusts to or for the benefit of the respective grandson and his descendants if daughter does not exercise her power and the trust corpus is held in further trust as provided in article ii paragraph the grandson for whom the trust is established will have the power as a co-trustee to distribute trust corpus to himself to provide for his happiness if the respective grandson survives to age the trust corpus will be distributed outright to the grandson based on the above we conclude that the proposed division of trust a into sec_2037 provides that the value of the gross_estate shall include the value of sec_2036 provides that the value of the gross_estate shall include the value of plr-160797-05 trusts will not cause any portion of trust a or trusts to be included in daughter’s gross_estate under sec_2033 in addition we conclude that the proposed division of trust a into trusts will not cause any portion of trust a or trusts to be includible in the respective gross estates of grandsons under sec_2033 provided such grandchild dies prior to termination of the trusts ruling all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death -- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income there from all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death into trust trust and trust as described above does not constitute a transfer within the meaning of sections accordingly we conclude that the proposed division of trust a into trusts will not cause any portion of trust a or trusts to be included in daughter’s gross_estate under sections in addition we conclude that the proposed division of trust a into trusts will not cause any portion in this case based on the facts presented and the proposed division of trust a sec_2041 provides that the term general_power_of_appointment means plr-160797-05 of trust a or trusts to be includible in the respective gross estates of grandsons under sections ruling sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power this rule applies only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of dollar_figure or percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2041 is to provide a determination as of the date of the lapse of the power of the proportion of the property over which the power lapsed which is an exempt disposition for estate_tax purposes and the proportion which if the other requirements of sec_2035 through are satisfied will be considered as a taxable disposition once the taxable proportion of any disposition at the date of lapse has been determined the valuation of that proportion as of the date of the decedent’s death is to be ascertained in accordance with the principles which are applicable to the valuation of transfers of property by the decedent under the corresponding provisions of sec_2035 through for example if the life_beneficiary of a_trust had a right exercisable only during one calendar_year to draw down dollar_figure from the corpus of a_trust which the beneficiary did not exercise and if at the end of the year the corpus was worth dollar_figure the taxable_portion over which the power lapsed is dollar_figure is limited to annual trust income the percent test under sec_2041 is based on the annual trust income and not the amount of trust corpus further where the donee sec_20_2041-3 of the estate_tax regulations states that the purpose of revrul_85_88 1985_2_cb_201 holds that if the donee’s power_of_withdrawal sec_2514 and the applicable regulations contained provisions similar to in the present case under the terms of trust a daughter during her lifetime plr-160797-05 has a noncumulative power to withdraw property from two or more trusts the percent test is applied by aggregating the amount subject_to withdrawal with respect to each trust similarly only one dollar_figure exemption is allowed with respect to the multiple_trusts sec_2041 governing the gift_tax consequences of the exercise release or lapse of a power_of_appointment possesses the noncumulative right to withdraw the entire income of trust a each year daughter also has a testamentary limited power to appoint trust a corpus on her death in addition daughter has the discretionary power as a co-trustee to distribute corpus s to herself for support health education and maintenance daughter will possess the same rights and powers with respect to trusts daughter’s discretionary power to distribute corpus to herself is limited by an ascertainable_standard relating to her health maintenance support and education therefore this power does not constitute a general_power_of_appointment under sec_2041 therefore possession of this power will not cause trust a or trusts to be included in daughter’s gross_estate noncumulative right exercisable annually to withdraw trust income trust income that is not withdrawn during the calendar_year is accumulated the accumulated income is remains subject_to daughter’s testamentary limited power to appoint trust corpus in accordance with sec_2041 and sec_2041 the net_income of trusts over which daughter will have a general_power_of_appointment in the year of her death will be included in the gross_estate of daughter in addition a portion of the corpus of trusts will be includible in daughter’s gross_estate to the extent the value of the property daughter failed to withdraw annually with respect to trust a and after the division fails to withdraw annually from trusts exceeded or exceeds the greater of dollar_figure or of the aggregate value of the property which could have been appointed by exercise of her lapsed powers the portion of the corpus includible will be the portion attributable to such property in accordance with revrul_85_88 the percent test under sec_2041 is based on the annual trust income of trust a and after the division trusts and not the amount of trust corpus further after the division the percent test is applied by aggregating the amount subject_to withdrawal with respect to each trust and only one dollar_figure exemption is allowed with respect to the multiple_trusts in addition each grandson for whom the trust is established will have the discretionary authority as co-trustees to distribute corpus to themselves and the grandson’s descendants for support health education and maintenance this discretionary power is limited by an ascertainable_standard relating to health however under trust a and under trusts daughter does possess a plr-160797-05 maintenance support and education therefore this power does not constitute a general_power_of_appointment under sec_2041 therefore possession of this power will not cause trust a or trusts to be included in the respective gross estates of grandchild if daughter does not exercise her testamentary limited powers with respect to trusts the trust corpus of each trust is to be held in further trust as provided in article ii paragraph the grandson for whom the trust is established will have the power as a co-trustee to distribute trust corpus to himself to provide for his happiness this power is not limited by the requisite ascertainable_standard under sec_2041 if the respective grandson survives to age the trust corpus will be distributed outright to the grandson accordingly if after daughter’s death the trust corpus is held in further trust pursuant to article ii paragraph the grandchild for whom the trust is established will have a general_power_of_appointment with respect to the trust the trust corpus will be includible in the grandchild’s gross_estate if he dies prior to attaining age ruling transfer of property by gift during such calendar_year or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift in this case upon the division of trust a into three equal trusts daughter will have substantially the same beneficial_interest as she had under trust a prior to the division because the beneficial interests of daughter are substantially the same both before and after the proposed division daughter will not be treated as making a transfer as a result of the division not cause daughter to have made a taxable gift under chapter rulings accordingly we conclude that the proposed division of trust a into trusts will sec_2511 provides that the gift_tax applies whether the transfer is in trust sec_2512 provides that if a gift is made in property the value thereof at sec_2501 provides that a tax is imposed for each calendar_year on the sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst made by a transferor to a skip_person as defined in sec_2613 under section a of the tax_reform_act_of_1986 act and section plr-160797-05 a of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date however this exemption does not apply to the extent that such transfer is made out of corpus added to the trust after date or out of income attributable to corpus so added in addition this exemption does not apply to a transfer of property pursuant to the exercise release or lapse of a general_power_of_appointment that is treated as a taxable transfer under chapter or chapter the transfer is made by the person holding the power at the time the exercise release or lapse of the power becomes effective and is not considered a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that except as provided under b v b where any portion of a_trust remains in the trust after the post date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in b will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter13 under b and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of b v b the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period this section also provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 provides a special rule for certain powers of sec_26_2601-1 provides rules for determining when a modification plr-160797-05 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter under sec_2652 and sec_26_2652-1 the individual with respect to whom the property was most recently subject_to federal gift or estate_tax is the transferor of that property for gst purposes sec_26_2652-1 example considers a situation where t transfers dollar_figure to a new trust providing that the trust income is to be paid to t's child c for c's life and on the death of c the trust principal is to be paid to t's grandchild gc the trustee has discretion to distribute principal for gc's benefit during c's lifetime c has a right to withdraw dollar_figure from the trust for a 60-day period following the transfer thereafter the power lapses c does not exercise the withdrawal right the transfer by t is a completed_transfer within the meaning of sec_25_2511-2 of this chapter and thus t is treated as having transferred the entire dollar_figure to the trust on the lapse of the withdrawal right c becomes a transferor to the extent c is treated as having made a completed_transfer for purposes of chapter therefore except to the extent that the amount with respect to which the power_of_withdrawal lapses exceeds the greater of dollar_figure or of the value of the trust property t remains the transferor of the trust property for purposes of chapter in this case the proposed division of trust a by the trustees into trusts will not result in a shift of any beneficial_interest in trust a or trusts to any beneficiary plr-160797-05 who occupies a generation lower than the persons holding the beneficial interests in trust a further the proposed division will not extend the time for vesting of any beneficial_interest in trusts beyond the period provided for in trust a thus the proposed division of trust a will not cause trust a or trusts to be subject_to gst tax under sec_2601 however under sec_26_2601-1 and sec_26_2601-1 the annual lapse of daughter’s right to withdraw trust income with respect to trust a constituted a constructive_addition to trust a to the extent the property subject_to the lapse exceeded the dollar_figure limitation contained in sec_2041 similarly the annual lapse of daughter’s withdrawal power with respect to trusts will also constitute constructive additions to those trusts further as discussed above on daughter’s death a portion of trusts will be subject_to inclusion in the gross_estate to the extent provided in sec_2041 under sec_2652 daughter will be the transferor of such portion of each trust for gst tax purposes and such portions will not be exempt from gst tax we note that a similar result obtains to the extent trusts are includible in the gross_estate of a grandson as discussed above except that the respective grandson will become the transferor of the property ruling in property property shall be the excess of the amount_realized there from over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition sec_1001 provides that the gain from the sale_or_other_disposition of in 499_us_554 a financial the court concluded that sec_1_1001-1 reasonably interprets sec_1001 state statute authorizes trustees to make non-pro rata distributions based on fair plr-160797-05 market values institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether the exchange resulted in a realization of gain_or_loss under sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the internal_revenue_code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings v commissioner u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings v commissioner u s pincite basis under state law trustees have authority to make non-pro rata distributions except for the partition all of the operating provisions of trust a will remain unchanged accordingly under the proposed transaction trust a will be partitioned but the beneficiaries’ interests in the property will not change in_kind or extent and no new interests will be created it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of trusts will not differ materially from their interests in trust a therefore the proposed partition and non-pro rata distribution of trust a will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and will not result in recognition of gain_or_loss under sec_61 or sec_1001 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest in the present case trust a will be partitioned into trusts on a non-pro rata sec_1_1015-2 provides that in the case of property acquired after based upon the information submitted and representations made we conclude plr-160797-05 or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter that because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the assets received by trusts from trust a will be the same as the basis of those assets in trust a before the proposed division ruling held property however acquired there shall be included the period for which such property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer's hands as it would have in the hands of such other person each property received from trust a will be the same as the tax basis of trust a in such property accordingly based upon the facts submitted and the representations made we conclude that pursuant to sec_1223 the holding_period of trusts in each asset distributed to it from trust a in the proposed division will be the same as trust a’s holding_period of the assets prior to their distribution sec_1223 provides that in determining the period for which a taxpayer has in the proposed division of trust a into trusts the tax basis of trusts in in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-160797-05 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely yours _________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
